DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This non-final office action is in response to the arguments/amendments filed 6/15/2022. Claim 1 has been amended. Claims 1-20 and currently pending and have been examined.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 6-9, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in further view of US Patent Number 11151481 (“Sun”).
Claim 1
As per claim 1 Sahadi teaches a method for providing personalized non-profit venue ([0019] “venues are hosted by parties such as . . . non-profit entities”) visit recommendations to a visitor at a non-profit venue, comprising: 
providing a management interface for management of a set of multimedia assets (“[0048] “user interfaces for a human user to assemble an experience” where “components that comprise the experience, such as content . . . including multimedia content.” And, [0051]) “various interfaces and dashboards to create, recommend, assemble, deliver and manage experiences, as well as to govern automated activities.” And, [0049] “content management system, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries.” Examiner interprets the user interface/dashboard as a management interface. And, [0038].); 
receiving a mapping of multimedia assets to a display in at least one site plan ([0029] “dynamic mapping that utilizes branding, including hyper-local marketing.” And, [0038] “a dynamic map including markers corresponding to various captured photos, recorded videos.” [0039] “[t]he physical world content management system can include a dynamic venue map and various elements of a venue systems infrastructure.” And, [0049] “physical world content management system, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences . . .  points of interest including . . . displays.” And, [0056] “dynamic venue map, such as presenting the map on a user device to show the venue, to guide visitors to experiences, to show content about points of interest, to show offers or promotions, to show sponsored content, or the like.”); 
receiving metadata for the set of multimedia assets ([0072] “interest data or metadata associated with a location or point on the dynamic map.” And, [0072] “the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users.” And, [0048] “on metrics indicating satisfaction by visitors with assembled experiences.” And, [0049] “content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.)” and “machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods.”);
receiving data indicating personal interests of a visitor to a non-profit venue ([0047] “user interests) wherein the data indicating personal interests of the visitor to the non-profit venue includes visitor-provided preference data ([0047] “user profile can also account for user interests, including . . . interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others).” And, [0067] provides an example where a visitor “indicates . . . no ride preferences and prefers healthy eating options. And, [0047] “user profile can also account for . . . preferences in music, dancing, magic shows, animal shows, and many others.”) and passively-collected visitor interaction data ([0046] “the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue.”);
receiving personal interest data for a plurality of non-profit venue visitors ([0006] “a plurality of venue attendee profiles” And, [0047] “user profile can also account for user interests, including . . . interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others).”);
receiving preference data relating to a prospective visitor ([0061] “expressed preferences.” And, [0047] “user profile can also account for . . . preferences in music, dancing, magic shows, animal shows, and many others.”); 
applying a machine learning system ([0021] “machine learning to automate . . . generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences”) to analyze the metadata, the data indicating personal interests of the visitor, the personal interest data for the plurality of non-profit venue visitors, and the preference data relating to the prospective visitor ([0048] “machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences).” And, [0049] “visitors might provide feedback about . . . interest that may be used to refine machine-learning models” and “machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods.” And, [0064] “machine learning, can constantly update . . .  accounting for changes. Changes can include . . . changes in the inventory of tickets, goods, services, or the like near the user's location or at other locations.” And, [0047]).);
and generating a selection or sequence of non-profit venue location recommendations for the prospective visitor ([0005] “selecting a recommended point of interest for the first venue attendee from the plurality of points of interest,” And, [0066] “itinerary includes recommendations based on the personal user profiles.”);
automatically assembling a multimedia presentation ([0049] “world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences, map content, content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.); 
presenting the multimedia presentation to the visitor ([0048] “delivery such as to the visitor's mobile device or wearable device.” And, [0049] “a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries.”).
Sahadi teaches receiving data indicating personal interests of a visitor to a non-profit venue ([0047]) but does not explicitly teach the following feature taught by Cronin: 
providing an interface for receiving the data indicating personal interests of the visitor ([0045] “A web registration server 361 provides a web and Internet interface and presents the visitors 201 with the survey and subsequently receives the survey responses from the visitor.” And, [0041] “survey solicits demographic, attraction interest, fitness information, food preferences, weather preferences, and hobby interests of the visitors 201 that will be used to calculate one or more routes for the visitor 201 through the venue 200, including making recommendations to the visitor.” on the specialized device when the identification and description for the particular display is shown on an output interface of the specialized device.”).
Sahadi teaches applying a machine learning system to generate recommendations for visitors but does not explicitly teach the following as feature taught by Cronin: 
generating a plurality of generic visitor profiles and a corresponding plurality of selection or sequence of non-profit venue location recommendations ([0045] “The survey responses pertaining to a desired activity level, fitness level, or medical conditions by the visitor are transmitted to an activity level database.” And, [0080] “a list of suggested itineraries corresponding to the desired activity level.” And, [0080] “each of the suggested itineraries may correspond to different activity levels” and “itinerary is set on the application 351 a-d and the application 351 a-d may display a route to a next attraction and time schedule.” Examiner interprets different categories of activity levels to categorize viewers as generic visitor profiles (see paragraph [0080] “activity levels” 1, 2, and 3 associated with different suggested itineraries). Examiner interprets the suggested itinerary for each generic visitor profile (i.e. activity level category) as the selection or sequence of non-profile venue location recommendations.).
Sahadi teaches generating a selection or sequence of non-profit venue location recommendations for the prospective visitor but does not explicitly teach the following feature taught by Cronin: 
generating a selection or sequence of non-profit venue location recommendations for the prospective visitor by identifying a particular generic visitor profile of the plurality of generic visitor profiles based on the preference data relating to the prospective visitor, wherein the particular generic visitor profile corresponds to a particular selection or sequence of non-profit venue location recommendations of the corresponding plurality of selection or sequence of non-profit venue location recommendations ([0045] “The survey responses pertaining to a desired activity level, fitness level, or medical conditions by the visitor are transmitted to an activity level database.” Examiner interprets the desired activity level as the preference data related to the prospective visitor. And, [0080] “a list of suggested itineraries corresponding to the desired activity level.” And, [0080] “each of the suggested itineraries may correspond to different activity levels” and “itinerary is set on the application 351 a-d and the application 351 a-d may display a route to a next attraction and time schedule.” Examiner interprets different categories of activity levels to categorize viewers as generic visitor profiles (see paragraph [0080] “activity levels” 1, 2, and 3 associated with different suggested itineraries). Examiner interprets the suggested itinerary for each generic visitor profile (i.e. activity level category) as the selection or sequence of non-profile venue location recommendations.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sahadi to include providing an interface for receiving the data indicating personal interests of the visitor; generating a plurality of generic visitor profiles and a corresponding plurality of selection or sequence of non-profit venue location recommendations; and generating a selection or sequence of non-profit venue location recommendations for the prospective visitor by identifying a particular generic visitor profile of the plurality of generic visitor profiles based on the preference data relating to the prospective visitor, wherein the particular generic visitor profile corresponds to a particular selection or sequence of non-profit venue location recommendations of the corresponding plurality of selection or sequence of non-profit venue location recommendations as taught by Cronin because “[b[y soliciting such interests of the visitors via the mobile . . . advance . . . provide[s] a fast and tailored system, leading to enhanced visitor enjoyment” (Cronin [0044]). 
Sahadi teaches automatically assembling a multimedia presentation but does not explicitly teach the following feature taught by Sun: 
	automatically assembling a multimedia presentation containing content relating to at least one specific portion of the non-profit venue that was visited by the visitor (Sun [col. 17, lines 22 – 38] “the system 100 may identify an exact location of the user 10 at a specific time, may determine frequent locations or a preferred area within the venue” and “the system 100 may generate a personalized highlight video of the event taking into account the location information. For example, the personalized highlight video may include and/or emphasize the locations that the user 10 visited.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi and Cronin to include automatically assembling a multimedia presentation containing content relating to at least one specific portion of the non-profit venue that was visited by the visitor as taught by Sun in order to “enhance a user experience” (Sun [col. 7, lines 7-20]) by providing a “personalized highlight video . .  emphasiz[ing] the locations that the user visited” (Sun [col. 17, lines 30-40]]) giving the user personalized content of interest. 

Claim 2 
	As per claim 2, Sahadi further teaches: 
wherein the machine learning system assembles a sequence or selection based at least in part on visitor selections made at the non-profit venue ([0021] “machine learning to automate . . . generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences.” And, [0048] “machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences).” And, [0049] “visitors might provide feedback about . . . interest that may be used to refine machine-learning models” and  “machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods.” And, [0064] “machine learning, can constantly update . . .  accounting for changes. Changes can include . . . changes in the inventory of tickets, goods, services, or the like near the user's location or at other locations.” And, [0047]).

Claim 6
	As per claim 6, Sahadi further teaches: 
	wherein the non-profit venue locations are associated with corresponding wireless beacons
[0031] “terminals alike may include or be connected to beacon devices using short-range wireless communication transceivers to communicate with the mobile and wearable devices.” And, [0019] “short-range wireless beacon devices.”).


Claim 7
As per claim 7 Sahadi teaches a method for developing recommendations for a personalized non-profit venue visit ([0019] “venues are hosted by parties such as . . . non-profit entities) at a non-profit venue, comprising:
providing a management interface for management of a set of multimedia assets (“[0048] “user interfaces for a human user to assemble an experience” where “components that comprise the experience, such as content . . . including multimedia content.” And, [0051]) “various interfaces and dashboards to create, recommend, assemble, deliver and manage experiences, as well as to govern automated activities.” And, [0049] “content management system, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries.” Examiner interprets the user interface/dashboard as a management interface. And, [0038].); 
receiving a mapping of multimedia assets to a display in at least one site plan ([0029] “dynamic mapping that utilizes branding, including hyper-local marketing.” And, [0038] “a dynamic map including markers corresponding to various captured photos, recorded videos.” [0039] “[t]he physical world content management system can include a dynamic venue map and various elements of a venue systems infrastructure.” And, [0049] “physical world content management system, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences . . .  points of interest including . . . displays.” And,  [0056] “dynamic venue map, such as presenting the map on a user device to show the venue, to guide visitors to experiences, to show content about points of interest, to show offers or promotions, to show sponsored content, or the like.”);
receiving metadata for the set of multimedia assets ([0072] “interest data or metadata associated with a location or point on the dynamic map.” And, [0072] “the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users.” And, [0048] “on metrics indicating satisfaction by visitors with assembled experiences.” And, [0049] “content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.)” and “machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods.”);
	receiving data indicating personal interests of a visitor to a non-profit venue ([0047] “user interests), wherein the data indicating personal interests of the visitor to the non-profit venue includes a set of data selected from among visitor provided preference data ([0047] “user profile can also account for user interests, including . . . interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others).” And, [0067] provides an example where a visitor “indicates . . . no ride preferences and prefers healthy eating options. And, [0047] “user profile can also account for . . . preferences in music, dancing, magic shows, animal shows, and many others.”), passively-collected visitor interaction data ([0046] “the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue.”), and visitor route data ([0082] “The recommended POI is recommended based on its location being along an existing route (from the user's current location to selected POI.” And, [0123] “recommended POI is recommended based on its location being along an existing or planned route.”);
receiving personal interest data for a plurality of non-profit venue visitors ([0006] “a plurality of venue attendee profiles” And, [0047] “user profile can also account for user interests, including . . . interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others).”);
receiving preference data relating to a prospective visitor ([0061] “expressed preferences.” And, [0047] “user profile can also account for . . . preferences in music, dancing, magic shows, animal shows, and many others.”); 
applying a machine learning system ([0021] “machine learning to automate . . . generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences”) to analyze the metadata, the data indicating personal interests of the visitor, the personal interest data for the plurality of non-profit venue visitors, and the preference data relating to the prospective visitor ([0048] “machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences).” And, [0049] “visitors might provide feedback about . . . interest that may be used to refine machine-learning models” and  “machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods.” And, [0064] “machine learning, can constantly update . . .  accounting for changes. Changes can include . . . changes in the inventory of tickets, goods, services, or the like near the user's location or at other locations.” And, [0047]).);
and generating a selection or sequence of non-profit venue location recommendations for the prospective visitor ([0005] “selecting a recommended point of interest for the first venue attendee from the plurality of points of interest,” And, [0066] “itinerary includes recommendations based on the personal user profiles.”).
automatically assembling a multimedia presentation ([0049] “world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences, map content, content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.); 
presenting the multimedia presentation to the visitor ([0048] “delivery such as to the visitor's mobile device or wearable device.” And, [0049] “a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries.”).
Sahadi teaches receiving data indicating personal interests of a visitor to a non-profit venue ([0047]) but does not explicitly teach the following feature taught by Cronin: 
providing an interface for receiving the data indicating personal interests of the visitor ([0045] “A web registration server 361 provides a web and Internet interface and presents the visitors 201 with the survey and subsequently receives the survey responses from the visitor.” And, [0041] “survey solicits demographic, attraction interest, fitness information, food preferences, weather preferences, and hobby interests of the visitors 201 that will be used to calculate one or more routes for the visitor 201 through the venue 200, including making recommendations to the visitor.” on the specialized device when the identification and description for the particular display is shown on an output interface of the specialized device.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sahadi to include providing an interface for receiving the data indicating personal interests of the visitor as taught by Cronin because “[b[y soliciting such interests of the visitors via the mobile . . . advance . . . provide[s] a fast and tailored system, leading to enhanced visitor enjoyment” (Cronin [0044]). 
Sahadi teaches automatically assembling a multimedia presentation but does not explicitly teach the following feature taught by Sun: 
	automatically assembling a multimedia presentation containing content relating to at least one specific portion of the non-profit venue that was visited by the visitor (Sun [col. 17, lines 22 – 38] “the system 100 may identify an exact location of the user 10 at a specific time, may determine frequent locations or a preferred area within the venue” and “the system 100 may generate a personalized highlight video of the event taking into account the location information. For example, the personalized highlight video may include and/or emphasize the locations that the user 10 visited.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi and Cronin to include automatically assembling a multimedia presentation containing content relating to at least one specific portion of the non-profit venue that was visited by the visitor as taught by Sun in order to “enhance a user experience” (Sun [col. 7, lines 7-20]) by providing a “personalized highlight video . .  emphasiz[ing] the locations that the user visited” (Sun [col. 17, lines 30-40]]) giving the user personalized content of interest. 

Claim 8
As per claim 8, Sahadi further teaches: 
wherein the personal interest data is collected from visitor visits across a plurality of non-profit venues ([0019] “venues are hosted by parties such as . . . non-profit entities.” And, ([0047] “user profile can also account for user interests, including . . . interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others).” And, [0067] provides an example where a visitor “indicates . . . no ride preferences and prefers healthy eating options. And, [0047] “user profile can also account for . . . preferences in music, dancing, magic shows, animal shows, and many others.” And, [0046] “the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue.”).

Claim 9
As per claim 9, Sahadi further teaches: 
wherein the preference data relating to the prospective visitor is collected for multiple non-profit venues and wherein the preference data relating to the prospective visitor is collected at a non-profit venue ([0019] “venues are hosted by parties such as . . . non-profit entities.” And, ([0047] “user profile can also account for user interests, including . . . interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others).” And, [0067] provides an example where a visitor “indicates . . . no ride preferences and prefers healthy eating options. And, [0047] “user profile can also account for . . . preferences in music, dancing, magic shows, animal shows, and many others.”). And, [0046] “the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue.”).


Claim 16
As per claim 16, Sahadi further teaches: 
wherein the preference data for the prospective visitor is generated from visitor information collected from a visitor unrelated to the non-profit venue. ([0056] “the visitor's history (such as recent activities or transactions, or longer-term activities that may indicate an interest in a type of activity.” Examiner interprets the longer term activities are unrelated to the non-profit venue.). 

Claim 18
As per claim 18, Sahadi further teaches: 
	wherein the visitor route data is collected using wireless beacons and wherein the visitor route data is collected using a sensor network ([0082] “The recommended POI is recommended based on its location being along an existing route (from the user's current location to selected POI.” And, [0123] “recommended POI is recommended based on its location being along an existing or planned route.” And, [0030] “make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information to the application server(s). The customer engagement data/information may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue).” And, [0019] “short-range wireless beacon devices.” And, [0029] “mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio).”).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in view of US Patent Number 11151481 (“Sun”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20160063488 (“Gary”). 
Claim 3
	As per claims 3, Sahadi further teaches: 
wherein the machine learning system generates recommendations ([0021] “machine learning to automate . . . generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences.” And, [0048] “machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences).” And, [0049], [0064], [0047]).);
Sahadi does not explicitly teach but Gary teaches: 
recommendations based at least in part on a donation history of the prospective visitor and at least in part on a donation history of visitors with similar interests to the prospective visitor ([0080] “[t]his communication may also suggest additional items from the same or different classes that can also be donated. This suggestion may be generated, in part, based on the beneficiary's, the donor's, or other donors' donation history in step 144.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include recommendations based at least in part on a donation history of the prospective visitor and at least in part on a donation history of visitors with similar interests to the prospective visitor as taught by Gary in order to “suggest additional items from the same or different classes that can also be donated” likely to be of interest based on “other donors' donation history” (Gary [0080]) resulting in increased visitor donations. 


Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in view of US Patent Number 11151481 (“Sun”) as applied to claim 1 above, and in further view of US Patent Publication Number 9064282 (“Carpenter”). 
Claim 4
	As per claim 4, Sahadi further teaches: 
	wherein the management interface further provides an interface for creating an interactive campaign ([0051]) “various interfaces and dashboards to create, recommend, assemble, deliver and manage experiences, as well as to govern automated activities.” And, [0049] “content management system, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries.” Examiner interprets the “experiences” as interactive campaigns.). 
Sahadi does not explicitly but Carpenter teaches: 
	wherein information about the interactive campaign is displayed at multiple locations or sites ([col. 13, lines 49-60] “[t]he same screen may be provided on multiple display devices in the auction room or around the auction venue” wherein the information about the interactive campaign is displayed simultaneously at the multiple locations or sites ([col. 13, lines 49-60] “[t]he screen is provided with substantially instantaneous or substantially real time data and results of the live auction from the auction system.”).
Sahadi does not explicitly but Carpenter teaches: 
wherein a visitor at one of the multiple locations or sites can interact or communicate with at least one other visitor at least one other location or site in real time ([col. 13, lines 51-60] “a live chat feature may be provided for providing instant communication between the auction host administrators or personnel and the remote participants. This may be communications to all the remote participants or only those selected by the auction host. The remote participant may also initiate the chat communications.”) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Lee to include wherein information about the interactive campaign is displayed at multiple locations or sites, wherein the information about the interactive campaign is displayed simultaneously at the multiple locations or sites, and wherein a visitor at one of the multiple locations or sites can interact or communicate with at least one other visitor at at least one other location or site in real time as taught by Carpenter so that visitors are “continuously updated in substantially real time . . . with up to date information” ([col. 6, line 47-51]) improving the visitor experience. 

Claim 5
	As per claim 5, Sahadi does not explicitly teach but Carpenter teaches:
wherein the real-time communication is selected from a group consisting of audio conferencing, video conferencing, virtual reality conferencing, collaborative text chat, holographic conferencing, and combinations thereof ([col. 13, lines 51-60] “a live chat feature may be provided for providing instant communication between the auction host administrators or personnel and the remote participants. This may be communications to all the remote participants or only those selected by the auction host. The remote participant may also initiate the chat communications.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Lee to include wherein the real-time communication is selected from a group consisting of audio conferencing, video conferencing, virtual reality conferencing, collaborative text chat, holographic conferencing, and combinations thereof as taught by Carpenter so that visitors are “continuously updated in substantially real time . . . with up to date information” ([col. 6, line 47-51]) improving the visitor experience. 

Claims 10, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in view of US Patent Number 11151481 (“Sun”) as applied to claim 7 above, and in further view of US Patent Publication Number 20140358437 (“Fletcher”). 
Claim 10
As per claim 10, Sahadi further teaches: 
	wherein the preference data relating to the prospective visitor is derived from information collected on the prospective visitor based on a prior visit by the prospective visitor to a non-profit venue ([0046] “the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue.”).
	Sahadi does not explicitly teach but Fletcher teaches: 
	wherein the preference data relating to the prospective visitor is derived from information collected on the prospective visitor based on the route data of the prospective visitor through a nonprofit venue during a previous visit to the non-profit venue ([0037] “The passive learning mode may be used to obtain and collect data on a user's trip habits/behaviors and preferences, such as, departure time, destination(s), preferred travel route . . . The learning mode of method 300 may use the collected data in an algorithm to calculate the user's predicted trip preferences.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include providing an interface for receiving the data indicating personal interests of the visitor as taught by Fletcher in order to recommend “the best route [which] may be based on several factors including the user's . . . preferences and/or also may allow user adjustment of which characteristics should be considered in determining the best route” improving the experience of the user (Fletcher [0029]). 

Claim 11
As per claim 11, Sahadi does not explicitly teach but Fletcher teaches:
wherein the preference data for the prospective visitor is collected using a mobile application ([0037] “a passive learning mode of an electronic device application, such as a mobile application stored on an electronic device 203. The passive learning mode may be used to obtain and collect data on a user's trip habits/behaviors and preferences, such as, departure time, destination(s), preferred travel route, types of road avoided, etc. and any other travel information. The learning mode of method 300 may use the collected data in an algorithm to calculate the user's predicted trip preferences.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include providing an interface for receiving the data indicating personal interests of the visitor as taught by Fletcher in order to recommend “the best route [which] may be based on several factors including the user's . . . preferences and/or also may allow user adjustment of which characteristics should be considered in determining the best route” improving the experience of the user (Fletcher [0029]). 

Claim 17
As per claim 17, Sahadi does not explicitly teach but Fletcher teaches:
	wherein the visitor route data is collected using a mobile application ([0037] “a passive learning mode of an electronic device application, such as a mobile application stored on an electronic device 203. The passive learning mode may be used to obtain and collect data on a user's trip habits/behaviors and preferences, such as, departure time, destination(s), preferred travel route, types of road avoided, etc. and any other travel information. The learning mode of method 300 may use the collected data in an algorithm to calculate the user's predicted trip preferences.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include providing an interface for receiving the data indicating personal interests of the visitor as taught by Fletcher in order to recommend “the best route [which] may be based on several factors including the user's . . . preferences and/or also may allow user adjustment of which characteristics should be considered in determining the best route” improving the experience of the user (Fletcher [0029]). 

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in view of US Patent Number 11151481 (“Sun”) as applied to claim 7 above, and in further view of US Patent Publication Number 20160364012 (“Govezensky”). 
Claim 12
As per claim 12, Sahadi teaches determining user preferences but does not explicitly teach the following feature taught by Govezensky:
  wherein the preference data for the prospective visitor is collected based on indications of interest ([0047] “[b]ased on the determined gaze points, objects of interest to users in the view of content may be identified.” And, [0023] “User response to the displayed view of content may include different forms, such as a change in the user's eye gaze focused on a particular object.” And, [0061] “the user response analysis module 122 may access the broadcast history information 226 to analyze users' behavior (e.g., interests, preferences, and the like) in relation to content with similar characteristics (e.g., a game with the same participant team or teams, game in the same arena, and the like). User behavior may include, for example, a specific facial expression, head movement, eye-gaze change.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include providing an interface for receiving the data indicating personal interests of the visitor as taught by Govezensky in order “to provide specialized and tailored views of the content to users” resulting an improved user experience (Govezensky [0042]).  

Claim 13
As per claim 13, Sahadi teaches determining user preferences but does not explicitly teach the following feature taught by Govezensky:
wherein the indications of interest are collected through gaze analysis ([0047] “[b]ased on the determined gaze points, objects of interest to users in the view of content may be identified.” And, [0023] “User response to the displayed view of content may include different forms, such as a change in the user's eye gaze focused on a particular object.” And, [0061] “the user response analysis module 122 may access the broadcast history information 226 to analyze users' behavior (e.g., interests, preferences, and the like) in relation to content with similar characteristics (e.g., a game with the same participant team or teams, game in the same arena, and the like). User behavior may include, for example, a specific facial expression, head movement, eye-gaze change.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include wherein the indications of interest are collected through gaze analysis as taught by Govezensky in order “to provide specialized and tailored views of the content to users” resulting an improved user experience (Govezensky [0042]).  

Claim 14
As per claim 14, Sahadi teaches determining user preferences but does not explicitly teach the following feature taught by Govezensky:
wherein the indications of interest are collected through visual analysis via a plurality of cameras ([0022] “the adaptive content provision module 118 may include a content provision module to generate and provide for display a view (e.g., first view) of content captured by one or more of a plurality of cameras.” And, [0047] “[b]ased on the determined gaze points, objects of interest to users in the view of content may be identified.” And, [0023] “User response to the displayed view of content may include different forms, such as a change in the user's eye gaze focused on a particular object.” And, [0061] “the user response analysis module 122 may access the broadcast history information 226 to analyze users' behavior (e.g., interests, preferences, and the like) in relation to content with similar characteristics (e.g., a game with the same participant team or teams, game in the same arena, and the like). User behavior may include, for example, a specific facial expression, head movement, eye-gaze change.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include wherein the indications of interest are collected through visual analysis via a plurality of cameras as taught by Govezensky in order “to provide specialized and tailored views of the content to users” resulting an improved user experience (Govezensky [0042]).  


Claim 15
As per claim 15, Sahadi further teaches: 
wherein the indications of interest are provided by the prospective visitor ([0056] “the visitor's history (such as recent activities or transactions, or longer-term activities that may indicate an interest in a type of activity.”). 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in view of US Patent Number 11151481 (“Sun”) as applied to claim 7 above, and in further view of US Patent Publication Number 20140279012 (“Scofield”). 
Claim 19
As per claim 19, Sahadi not does explicitly teach but Scofield teaches: 
wherein the visitor route data is collected using cameras and wherein the visitor route data is collected using biometric sensors ([0037] “the tracking of routes of individuals may be achieved through various machine vision techniques. As a first example, a stationary or mobile camera may be equipped with optical character recognition (OCR) technology that enables an automated recognition of a license plate or other identifier of the vehicle of the user, and the locations of such cameras at the time of recognizing the vehicle of the individual may reveal the route of the individual. As a second example, a stationary or mobile camera may include object recognition techniques that enable an identification and tracking (periodically or continuously) a vehicle of the individual during transit along the route. As a third example, a stationary or mobile camera may be equipped with biometric sensors, and may personally identify the individual according to various face, gait, or other biometric recognition techniques.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include wherein the visitor route data is collected using cameras and wherein the visitor route data is collected using biometric sensors as taught by Scofield in order “to identify traits relating to the individuals who are likely to view an advertisement opportunity, and to present targeted advertisements relating to those traits” (Scofield [0001]) increasing advertisement effectiveness and associated donations in the non-profit venue.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190095454 (“Sahadi”) in view of US Patent Application Number 20180240176 (“Cronin”) in view of US Patent Number 11151481 (“Sun”) as applied to claim 1 above, and in further view of US Patent Publication Number 20170307382 (“Kim”). 
Claim 20
As per claim 20, Sahadi not does explicitly teach but Kim teaches: 
wherein the visitor route data is collected by tracking visitor interaction with non-profit venue displays and wherein the visitor route data is collected by tracking visitor use of a non-profit venue guide device ([0028] “receiving information on a user selection of on at least one specific exhibit in the venue from the user interacting with a user interface provided in the route guidance apparatus.” Examiner interprets the route guidance apparatus as a non-profit venue guide device. And, [0034] “the information providing device is adapted to calculate a recommended route that passes through at least one common point of interest starting from the current location of each of the route guidance apparatuses, based on the information on the current locations of the plurality of route guidance apparatuses and the information on the current distribution of the visitors at respective places in the venue, and to provide the recommended route.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sahadi, Cronin, and Sun to include wherein the visitor route data is collected by tracking visitor interaction with non-profit venue displays and wherein the visitor route data is collected by tracking visitor use of a non-profit venue guide device as taught by Kim “allowing the visitors to view exhibits more efficiently, while offering a positive guidance for the visitors to view some exhibits or one-off shows which might otherwise be missed out” (Kim [0005]).






Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 9-11, filed 6/15/2022 with respect to the rejection(s) of claims
1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Sahadi, Cronin, and Sun under 35 U.S.C. 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 20170228804 (“Soni”) discloses identifying a visitor to a real-world venue based on tracked physical actions and a profile including previously collected visitor information associated with the venue and providing tailored content to the visitor based on previously collected information. 
US Patent Application Publication 20190279096 (“Nijs”) recommending points of interest to a plurality of users based on a type of each user as well as constraints associated with the points of interest including user preferences based on the user type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622